Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Separation Agreement and General Release of All Claims (“Agreement”) is
made between Gary Woodnutt, Ph.D. (“Employee”) and Lpath, Inc. (“Employer” or
“Lpath”), based on the following facts:

 

A.                                    Employee has been an at-will employee of
Lpath, in the position of Chief Scientific Officer.

 

B.                                    Employee is party to that certain
Employment Agreement with the Company dated April 15, 2013 (the “Employment
Agreement”)

 

C.                                    Employer has determined that due to the
merger of Lpath, Inc. with Apollo Endosurgery, Inc. (“the Merger”) it is
necessary to terminate the employment of Employee effective October 14, 2016.

 

NOW, THEREFORE, in consideration of the mutual promises made herein and in the
Employment Agreement, the parties agree as follows:

 

1.                                      Severance of Employment.  Employee and
Employer hereby agree that Employee’s last day of employment with Employer will
be October 14, 2016 (“Termination Date”). Upon such termination, employee will
be deemed to have resigned as Chief Scientific Officer and any other corporate
office or position that he may hold with any of Employer or its affiliates. The
parties acknowledge and agree that such termination shall be deemed a
“termination without cause” for purposes of the Employment Agreement and that
the Employment Agreement shall be deemed terminated as of the Effective Date (as
defined below).

 

2.                                      Transition Assistance and Cooperation. 
In consideration of the payments Employer will make to Employee as specified in
Section 4, below, Employee commits to provide his full assistance and
cooperation in transferring all information necessary to enable other Lpath
employees to assume Employee’s responsibilities. Employee agrees to return all
Lpath property, including any data and documents in his possession. Employee
agrees to be reasonably available for phone discussions and to be fully
cooperative for the remaining period in which Employer is making payments to
Employee as specified in Section 4 below.

 

It is understood and agreed that the requirements of this section 2 represent a
material term of this Agreement and that any breach at all of this term shall
constitute a material breach and, in the event of a breach by Employee, shall
give Employer the right to cease paying any compensation, of any form, under
this Agreement, in addition to any other rights or remedies available to the
parties.

 

1

--------------------------------------------------------------------------------


 

3.                                      Consideration Period.  This Agreement is
intended by the parties to effectuate the knowing and voluntary release of all
known and unknown Claims. In accordance with that intent, the parties agree as
follows:

 

a.                                      Employee acknowledges that he or she has
read and fully understands this Agreement, that he or she has been advised to
consult with an attorney regarding this Agreement, and that he or she has
received all advice he or she deems necessary prior to executing this Agreement.

 

b.                                      Employee acknowledges he or she has been
given 21 days, through November 4, 2016, to consider whether to enter into this
Agreement, and has taken as much of this time as he or she deems necessary to
consider whether to enter into this Agreement.

 

c.                                       This Agreement will not become
effective until the eighth calendar day after Employee executes the Agreement
(the “Revocation Deadline”), unless Employee revokes this Agreement by
delivering a written notice of revocation to the Chief Executive Officer or
Chief Financial Officer of Lpath any time prior to the Revocation Deadline.  If
no such revocation takes place, then the eighth calendar day following execution
of this Agreement shall become the effective date of this Agreement (the
“Effective Date”).

 

d.                                      Employee acknowledges that he or she is
entering into this Agreement freely and voluntarily and without coercion,
duress, fraud or undue influence of any kind whatever.

 

4.                                      Compensation to Employee.  Employer
shall have no obligation to make any payment to Employee pursuant to the terms
of this Agreement unless and until the following condition is satisfied: the
Effective Date of this Agreement must occur on or before November 4, 2016.

 

a.                    Salary and Bonus.

 

(i)                   In consideration for the promises made by Employee in this
Agreement, Employer will pay Employee through the Termination Date at his
current rate of pay, in accordance with Employer’s normal payroll procedures.

 

(ii)                After the Effective Date Employer will pay Employee $344,000
(“Severance Payment”), representing his salary for the period from the
Termination Date up to and including October 14, 2017 (“Severance Period”) at
his current rate of pay.

 

(iii)             Upon closing of the Merger, Employer will pay Employee a
transition bonus of $114,000 pursuant to the Employer’s executive compensation
program, with the amount of such bonus subject to the discretion and approval of
the Employer’s Compensation Committee.

 

(iv)            These payments will be made in accordance with Employer’s
standard payroll procedures for lump-sum or bonus payments and will be subject
to standard payroll deductions including federal and state taxes and employee
health insurance. Employee contributions for employee health insurance will only
be deducted from the normal payroll payments through the Termination Date.

 

2

--------------------------------------------------------------------------------


 

b.                    Benefits.

 

(i)                   Any unused accrued vacation available to Employee as of
the Termination Date will be paid to him (subject to required withholding) on
the Effective Date.

 

(ii)                Employer will maintain Employee’s medical insurance coverage
through November 30, 2016.

 

(iii)             After the Effective Date Employer will pay Employee an amount
equal to eleven (11) times the monthly medical and dental insurance premiums
currently paid by Employer for coverage of Employee. This payment will be made
in conjunction with the payment of the Severance Payment specified above, and
will be subject to standard payroll deductions for federal and state taxes.
Nothing herein shall be deemed to permit Employee to continue participating
after the Separation Date in any life insurance, long-term disability benefits,
accidental death and dismemberment or other plans maintained by the Company. 
Nothing herein shall limit the right of the Company to change the provider
and/or the terms of its group health insurance plans at any time hereafter.

 

(iv)            Except as specifically set forth above, no vacation or benefits
shall accrue after the Termination Date.

 

c.                     Stock and Stock Options.

 

Exhibit A sets forth all of Employee’s Stock Option grants and Restricted Stock
Unit (“RSU”) grants as of the Termination Date (the “Equity Grants”).  Upon the
Effective Date, the portion of each of the Equity Grants identified as Shares
Accelerated upon Termination shall become fully vested and exercisable.  Within
7 business days following the Effective Date, Employee will receive all
outstanding shares of Lpath common stock to which he is entitled pursuant to the
outstanding RSU grants set forth on Exhibit A.  The exercise period following
the Termination Date for each stock option grant is set forth in Exhibit A.

 

d.                    Tax Obligations.

 

Employee understands and agrees that on or about October 24, 2016, he or she
shall be entitled to receive and Employer shall issue certain shares of vested
stock subject to the payment of income tax by Employee.  Employee understands
and agrees that this specific income tax obligation, in addition to his or his
regular withholdings, may be withheld by Employer from Employee’s paycheck on
the Termination Date, at Employee’s option. As set forth in the Lpath, Inc.
Amended and Restated 2005 Equity Incentive Plan and in the respective Restricted
Stock Unit Agreement, in the event that Employee’s final paycheck is
insufficient to pay this stock-related income tax, Employee agrees to allow
Lpath, Inc. to withhold that number of shares of stock necessary to cover any
amount of stock-related income tax still due, on the same basis as Lpath would
for any other separated employee.

 

Employee acknowledges and represents that, other than the consideration set
forth in this Agreement, the Company has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, premiums, leaves, allowances,
reimbursements, equity compensation and vesting and all other benefits and
compensation due to Employee through the Termination Date.  Further, Employee
acknowledges and agrees that, except as specified herein, his participation and
benefits incident to his employment, including, but not limited to the accrual
of bonuses, vacation and paid time off, will cease as of the Termination Date.

 

3

--------------------------------------------------------------------------------


 

5.                                      Mutual General Release.  In exchange for
the consideration described herein, Employee, on his or her own behalf and on
behalf of his or her heirs and assigns, releases and discharges Employer and its
officers, trustees, directors, employees, agents, attorneys, successors, assigns
and all related or affiliated organizations (“Releasees”), from any and all
losses, liability, claims, demands, causes of action, grievances or suits of any
type in any way connected with, relating to or arising out of any transactions,
affairs or occurrences between them to date, including his or her termination
from employment (“Claims”).  Except for any rights created by this Agreement,
this Release is intended to be interpreted as broadly as possible and to apply
to any and all claims available to Employee in any forum, including, but not
limited to, any claims for breach of contract, breach of the covenant of good
faith and fair dealing, wrongful termination in violation of public policy,
employment discrimination, harassment, defamation, violation of the Labor Code,
or violation of any provision of federal or state law.

 

EMPLOYEE SPECIFICALLY AGREES AND ACKNOWLEDGES THAT HE OR SHE IS WAIVING ANY
RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY, RACE, COLOR,
NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS, DISABILITY, SEXUAL
ORIENTATION, MEDICAL CONDITION, OR OTHER ANTI-DISCRIMINATION LAWS, INCLUDING,
WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT AND THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, OR BASED ON THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION
FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY.

 

Except for any rights created by this Agreement, Employer releases and
discharges Employee from any and all losses, liability, claims, demands, causes
of action, grievances or suits of any type in any way connected with, relating
to or arising out of any transactions, affairs or occurrences between them to
date, including claims arising out of the course and scope of his employment to
date, including, but not limited to, all claims, charges, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of Employee’s employment with Employer.

 

6.                                      Section 1542 Waiver.  The release set
forth above includes the waiver of all unknown Claims, including an express
waiver of the parties’ rights under California Civil Code section 1542, which
provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him would have materially affected his settlement with the debtor.

 

The parties have read and understand Section 1542, and agree to waive all rights
under Section 1542.

 

4

--------------------------------------------------------------------------------


 

7.                                      Nondisparagement.

 

a.                                      Neither Employee, nor anyone subject to
his direction or control, will make any negative, derogatory or disparaging
statements, publications or comments, regarding Employer (specifically including
all employees with regard to their employment with Employer) or his employment
with Employer to any person or entity. This specifically includes, but is not
limited to, statements, publications or comments made to any media entity, Lpath
management or staff, investors or potential investors. It is understood and
agreed that this is a material term of this Agreement and that any breach at all
of this term shall constitute a material breach and shall give Employer the
right to cease paying any benefits under this Agreement, in addition to any
other rights or remedies. This section will in no way prevent Employee from
testifying truthfully pursuant to an enforceable subpoena.

 

b.                                      Employer agrees that if it is contacted
for information about Employee, Employer will provide only Employee’s job titles
and length of service unless otherwise agreed by the parties.  It is understood
and agreed that this is a material term of this Agreement and that any breach at
all of this term shall constitute a material breach and may give rise to other
rights or remedies. This section will in no way prevent Employer or anyone
subject to its direction or control from testifying truthfully pursuant to an
enforceable subpoena.

 

8.                                      Confidentiality of Agreement.  Both
parties agree that all matters related to this Agreement are and should remain
confidential.  As a result, neither party will disclose any of the terms of this
Agreement except as provided for herein.  Employee may disclose the terms of
this Agreement only to his attorney, accountant, and immediate family members,
and may disclose these terms to those individuals only after obtaining their
agreement to maintain the confidentiality of all terms of this Agreement. 
Notwithstanding the foregoing, Employer shall have the right to disclose the
terms of this Agreement to its Board of Directors and officers, to any other
employees necessary to effectuate the terms of this Agreement, and in order to
comply with any and all legal reporting requirements and/or other legal
obligations.

 

It is understood and agreed that this is a material term of this Agreement and
that any breach at all of this term shall constitute a material breach and, in
the event of a breach by Employee, shall give Employer the right to cease paying
any compensation under this Agreement, in addition to any other rights or
remedies available to the parties.

 

9.                                      No Admissions. By entering into this
Agreement, Employer and Employee are not making any admission that they have
engaged, or are now engaging, in any unlawful conduct or unlawful employment
practice.

 

10.                               No Assignment.  Employee warrants and
represents that he or she has not assigned or transferred to any person any
released matter or any right to any of the consideration provided by Employer
pursuant to this Agreement.

 

11.                               Covenant Not to Sue.  Employee warrants and
represents that he or she has not filed any action or claim relating to his
employment with Employer, and he or she covenants that he or she will not sue,
assist, or otherwise pursue any action or claim against Employer.

 

5

--------------------------------------------------------------------------------


 

12.                               Proprietary Information and Inventions
Agreement.  Employee acknowledges and agrees that he or she is and remains bound
by the provisions of that certain Proprietary Information and Inventions
Agreement executed by him as a condition to his employment, fully incorporated
herein and attached hereto as Exhibit B.

 

13.                               Entire Agreement.  Except as expressly
referenced in this Agreement, the parties agree that this Agreement contains the
entire agreement between Employee and Employer, or any present or former agent
or employees thereof, with respect to Employee’s employment with Employer and
the other matters addressed in this Agreement.  It is agreed that there are no
collateral agreements or representations regarding his separation from
employment, written or oral, that are not contained in this Agreement.

 

14.                               Severability.  Should a court determine that
any term of this Agreement is unenforceable, that term will be deemed to be
deleted. However, the validity and enforceability of the remaining terms will
not be affected by the deletion of the unenforceable term.

 

15.                               Own Attorneys’ Fees and Costs.  The parties
agree that they shall bear their own respective costs and fees, including
attorneys’ fees, in connection with Employee’s termination and the negotiation
and execution of this Agreement.

 

16.                               No Representations.  The parties acknowledge
that, except as expressly set forth herein, no representation of any kind or
character has been made to induce the execution of this Agreement.

 

17.                               Governing Law.  This Agreement shall be
governed by and interpreted under the laws of the State of California, and any
proceeding involving this Agreement shall be brought in San Diego County.

 

18.                               Interpretation of Agreement.  The parties to
this Agreement, and each of them, acknowledge that (a) this Agreement and its
reduction to final written form is the result of good faith negotiations between
the parties; (b) counsel for each party has carefully reviewed and examined this
Agreement before its execution to the full extent desired by each party; and (c)
any statute or rule of construction that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this
Agreement.

 

19.                               Advice of Counsel.  Employee and Employer
acknowledge that they have each had an opportunity to fully confer with legal
counsel regarding the terms, significance and conditions of this Agreement
before execution hereof specifically including, but not limited to, the meaning
of California Civil Code section 1542. Each party further represents that it is
entering into this Agreement freely and voluntarily, relying solely upon the
advice of its own counsel, and not relying on the representations of any other
party or of the counsel of any other party except the representations and
warranties expressly set forth in this Agreement.

 

20.                               Modification.  This Agreement may be modified
only by a contract in writing executed by all parties.

 

6

--------------------------------------------------------------------------------


 

21.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

Furthermore, signatures delivered via facsimile transmission shall have the same
force, validity, and effect as the originals thereof provided that an original
signature is delivered to the opposing party within three (3) business days
thereafter.

 

Employee acknowledges that he or she has been advised in writing to consult with
an attorney before signing this release.  The parties acknowledge that they have
executed this release freely after independent investigation and without fraud
or undue influence.  The parties acknowledge that they have read this Agreement
and fully understand each and every provision contained herein, and intend to be
bound by all of its terms.

 

[Signature pages follow.]

 

7

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed this Separation Agreement and
General Release of All Claims as of the dates set forth below.

 

 

DATED:

October 14, 2016

 

/s/ Gary Woodnutt, Ph.D.

 

 

Gary Woodnutt, Ph.D.

 

 

 

 

 

 

DATED:

October 14, 2016

 

/s/ Gary Atkinson

 

 

Gary Atkinson

 

 

Interim Chief Executive Officer

 

 

Lpath, Inc.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Stock Option and RSU Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Upon Termination

 

Period

 

Grant

 

Grant

 

Option

 

Exercise

 

 

 

Vested

 

Unvested

 

Shares

 

Total

 

Following

 

Number

 

Date

 

Type

 

Price

 

Shares

 

10/14/2016

 

10/14/2016

 

Accelerated

 

Vested

 

Termination

 

Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

167

 

2/10/2014

 

ISO

 

$

62.29

 

3,215

 

2,143

 

1,072

 

—

 

2,143

 

90 days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

216

 

2/10/2015

 

ISO

 

$

40.03

 

3,572

 

1,489

 

2,083

 

—

 

1,489

 

90 days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

228

 

6/16/2015

 

Non-qual

 

$

3.92

 

10,715

 

3,349

 

7,366

 

7,366

 

10,715

 

One Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

229

 

2/16/2016

 

Non-qual

 

$

2.24

 

7,143

 

1,042

 

6,101

 

6,101

 

7,143

 

One Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RSUs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2013-31

 

6/19/2013

 

 

 

 

 

7,143

 

5,804

 

1,339

 

1,339

 

7,143

 

NA

 

 

9

--------------------------------------------------------------------------------